        Case 1:17-cv-08919-PGG Document 37-1 Filed 07/23/19 Page 1 of 2




July 23, 2019

VIA ELECTRONIC MAIL

Hon. Paul G. Gardephe
United States District Court Judge
Thurgood Marshall
United States Courthouse
40 Foley Square, Room 705
New York, NY 10007

Re:             Fitz v. Bethel Gourmet Food Corp.
                CA No. 17-cv-08919

Dear Judge Gardephe:

        Pursuant to your instruction to serve as an independent auditor in the above captioned
matter, I have received documents and continuing to receive documents from both parties. I write
to Your Honor to request the Court’s assistance regarding certain documents that has been in
question.

        In December 1, 2018, the Defendants retained a new accountant, Mr. Kim, CPA. Prior to
December 1, 2018, the Defendants were working with another accountant, Mr. Park, CPA. I have
been working with the current accountant, Mr. Kim, CPA in obtaining the necessary documents
for my analysis. According to Mr. Kim, CPA, the predecessor accountant did not provide and
will not provide all the necessary files which may have a significant impact on my analysis. For
example, the business tax returns indicate the business dissolved effective December 31, 2017.
However, I received documents that is inconsistent with this information. These documents
include financial statements and bank statements with business transactions subsequent to
December 31, 2017. Therefore, I request if Your Honor will grant the Court’s assistance in
obtaining the financial and accounting records from the Defendant’s predecessor accountant. I
am specifically requesting the QuickBooks files and all related supporting schedules and
documents for Bethel Gourmet Food Corp, Young Y. Kim and Pyung Kim.

       Therefore, if Your Honor can kindly request the Court’s assistance in obtaining the
QuickBooks files and all related supporting schedules and documents for Bethel Gourmet Food
Corp., Young Y. Kim and Pyung Kim, then it would be appreciated. Thank you for your
courtesies.
        Case 1:17-cv-08919-PGG Document 37-1 Filed 07/23/19 Page 2 of 2




                                             Respectfully Submitted,



                                             Andrew M. Park, CPA/CFF/CGMA, CFE, CVA,
                                             Certified Forensic Accountant



cc: Martin E. Restituyo, Esq. via electronic mail
   Diane H. Lee, Esq. via electronic mail
